Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,089,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyons et al. (2020/0252691).
 	Regarding claim 1, Lyons discloses a set-top entertainment device comprising: 
a set-top housing (260-1) configured to be arranged between a television video 5source (205, par. 28) and a television display (291, 292); 
an input port arranged to connect the entertainment device to the television video source to receive a television input signal (270),  said television input signal comprising a video image for displaying on the television display (par. 18); 
a storage device arranged in the housing and storing an overlay image 10database comprising a plurality of user-selectable overlay images (285), wherein the overlay images are still images or video images (par. 33); 
a communications module (270) arranged in the housing for simultaneously communicating directly with multiple controllers (280 in 260-1 to 260-n), wherein each controller is usable by a different user to each independently and simultaneously select a desired overlay image from the overlay image database and to 15further each independently and simultaneously select a desired location for positioning the selected overlay image on the television display to appear over the video image from the television input signal substantially in real-time (par. 6) in a combined output signal, such that multiple users can simultaneously directly access and control a single set-top entertainment device to select and position multiple desired overlay images substantially in real-time (par. 16, 17, 26, 28, 40, 48); 
a processor arranged in the housing (265) and configured to combine the video image from the television input signal with the selected overlay images into the 20combined output signal substantially in real-time with the input signal being received into the input port (par. 33); and 
an output port arranged to provide the combined output signal to the television display (287), wherein the entertainment device is programmed to output the combined 25output signal substantially in real-time with the television input signal being received into the input port (par. 8).  
	It should note that there are multiple input/output devices in anyone of the user devices 260-1 to 260-n (note par. 21 and 24).  For instance, the device 260-1 includes a mouse, a touchscreen, a touchpad keyboard, and a physical keyboard, which can be used by more than one users.  Devices 260-2 to 260-n are also interpreted as input devices since they also influence the video overlay operation. 
	As described in paragraphs 25 and 48, the user devices 260-1 to 260-n can be communicated with each other without going through the streaming server 205.  Under such situation, Lyons still meets the claimed invention.  For instance, when the user device 260-1 is connected with other user devices 260-2 to 260-n, such as a tablet or cellphone as described in paragraph 21, via Wi-Fi network and/or a cellphone network and all users are sitting in the same room watching the external display 292, the emojis 361-366, sticker 367, or text bubble 368 in device 260-1 can be accessed by devices 260-2 to 260-n concurrently by using metadata (note par. 35, 36, and 40).  The processor 265 utilizes the received metadata from other devices to access the emojis, stickers, and text bubbles stored in the memory 285.  Thus, the claimed invention is met.
	Regarding claim 2, Lyons discloses the controller is a wireless controller configured to communicate with the entertainment device to individually select the overlay image from the overlay image database along with a screen position for placement of the selected desired overlay image on the television display (note par. 21, 24, and 25).  As explained above, the I/O device 280 and user devices 260-1 to 260-n are functioned as wireless controllers.	 
	Regarding claim 9, Lyons discloses at least one controller is a specially-adapted handheld remote control designed and configured to only control the entertainment device and is unusable with any device other than the entertainment device, wherein the handheld remote control communicates with the 10entertainment device via a wireless signal.  That is, the input/output devices 280 in Lyons inherently include dedicated wireless input/output devices, such as infrared remote controllers, touchpads, keyboards, and mouse. 
	Regarding claim 10, Lyons discloses the remote control comprises a display screen and a touch pad and wherein the remote control is not a handheld phone or tablet (note the touch keyboard and display 291 and 292 in par. 24).
	Regarding claims 13 and 17, see similar rejections as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (2020/0252691) in view of Chen et al. (2015/0312617).
 	
Regarding claim 3, Lyons does not disclose the Bluetooth controllers as claimed.  Chen, from the similar field of endeavor, teaches the use of Bluetooth communication (par. 57) in between a STB and a mobile phone (note Fig. 2).  Since the user devices can be mobile phones (par. 21), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Chen into Lyons to perform the well known Bluetooth communication function as claimed.

Regarding claim 4, Lyons discloses that at least one controller is a handheld phone (par. 21), and wherein multiple users can each use a separate handheld phone to directly control the single entertainment device at the same time (see rejection to claim 1).  
	Regarding claim 5, Chen discloses that each of the handheld phones 15communicating with the entertainment device comprises an application that permits it to communicate with and control the entertainment device (par. 57).
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (2020/0252691) in view of Nakagawa et al. (G2206758).
Regarding claims 16 and 20, Lyons does not disclose that the input signal from the video source is passed through to the display without modification when the set-top entertainment device is idle.
Nakagawa, from the similar field of endeavor, teaches an RF switch (Figure 4) for automatically switching to a video input 48 when a game console is in idle mode but not powered off (note jumper 36b in Figure 4) and when the entertainment device is powered off (note switch 18). This increases convenience to the user.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Nakagawa into Lyons so that the input video could be directly routed to the output terminal, such as the display 292, when the entertainment system is in power off mode or idle mode.  The switching enables input data be available to other active devices.
Allowable Subject Matter
Claims 6-8, 11-12, 14-15, and 18-19, other than the double patenting rejections above, appear containing allowable subject matters.  
Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive.   
With regard to applicant’s argument that Lyons does not teach or describe any mechanism for multiple users to use the same electronic device to simultaneously select and place overlay images, the examiner disagrees.  As set forth in the rejection to claim 1 above, the claimed invention is still met by Lyons under certain situations.  For instance, when all the users and the user devices 260-1 to 260-n are located in the same room and the user devices 260-2 to 260-n are tablets or cellphones (par. 21), the user device 260-1 can be controlled by other user devices 260-2 to 260-n via Wi-Fi or cellphone network.  By sending metadata to the user device 260-1, the other user devices 260-2 to 260-n can access and select the emojis, stickers, and text bubbles that are stored in the memory 285 in user device 260-1.  Thus, under such situation, Lyons still meets the claimed invention.
In view of forgoing arguments, it is clear that applicant fails to overcome Lyons.  As a result, the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422